DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 recites a computer program product comprising a computer readable storage medium.  The broadest reasonable interpretation of the claims drawn to a computer readable medium typically covers forms of non-transitory tangible medium and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable medium.  See MPEP 2111.01.  When the broadest reasonable interpretation of claims covers a signal per se, the claims are rejected under 35 U.S.C. 101 as covering non-statutory subject matter.  Suggestion is to amend to narrow the claim to cover only statutory embodiments by adding the limitation “non-transitory” to the claims.  For example, a non-transitory tangible computer readable storage medium. Claims 16-20 depend on claim 15 inherit the same defects.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 8, 15 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Valliani (US 2019/0392395).
As to claim 1, Valliani teaches as follows:
a method, implemented by a digital assistant (Fig. 1, 104 and Fig. 4, 406) comprising a processor (Fig. 4, processing system 402, [0071]), a memory (Fig. 4, storage system 403, [0072]) accessible by the processor, and a network interface (Fig. 4, communication interface system 407,  [0078]) connecting the information handling system to a computer network, the method comprising: 
receiving, at the digital assistant, a request to attend an online meeting at a scheduled date and time (Fig. 1; [0030]-[0031]- the virtual assistant component 104 may interface with the meeting scheduling component 110 to execute operations related to a programmed skill for meeting management.  A user may initiate a communication with the virtual assistant, through the user computing device 102, that asks the virtual assistant to track a specific electronic meeting invite.  This may be a trigger for execution of processing operations described herein, including but not limited to automatic initiation of a call communication for a conferencing session of a scheduled 
automatically logging the digital assistant onto the online meeting over the computer network in response to the scheduled date and time corresponding to a current date and time ([0031] - the electronic meeting invite is an invitation to join a conferencing session at subsequently scheduled meeting time.  An electronic meeting invite is provided, through an application/service, to more than one meeting participant.  A conferencing session connects the meeting participants for communication at the scheduled meeting time; Fig. 2, 212 – automatically connect user computing device to conferencing session); and 
during the online meeting, detecting, by the digital assistant, a voice command from one of a plurality of human participants of the online meeting, wherein the voice command is detected as being directed to the digital assistant ([0017] – enabling meeting attendees to communicate with the virtual assistant directly through the conferencing session and commands or instructions can be directed to the virtual assistant via the conferencing session; [0041, 0052] – a user provides a command directly through a communication line of a conferencing session that is directed to a virtual assistant); and
performing, by the digital assistant, a function corresponding the detected voice command ([0017, 0041]).
.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Valliani (US 2019/0392395).
As to claims 3, 10, and 17, Valliani teaches the method of claim 1, the information handling system of claim 8, and the computer program product of claim 15 further comprising: 2in response to determining that the detected voice command is an 3application control request ([0041, 0051]), 4accessing an application corresponding to the application control 5request ([0002-0003, 0041, 0051]); and 7instructing, by the digital assistant, the accessed application to 8perform an action corresponding to the detected voice command ([0054]). Valliani does not explicitly discuss the application is an application accessible by the 6user associated with the digital assistant. However, Valliani teaches providing a layer of intelligence over raw application data where a virtual assistant extracts electronic meeting details to execute tasks for user assistance ([0011]) and a user provides a command through a virtual assistant application to update other attendees that a user is going to be late ([0054]), hence it would have 
As to claims 5, 12, and 19, Valliani does not explicitly discuss the method of claim 1, the information handling system of claim 8, and the computer program product of claim 15 wherein the application is a calendar application 2that corresponds to the user associated with the digital assistant, the 3method further comprising: 4performing, by the digital assistant, a calendar action using a set of 5calendar data from the calendar application, wherein the calendar action is 6based on the detected voice command; and  7audibly informing the plurality of human participants of the calendar action using a synthesized voice of the digital assistant. However, Valliani teaches performing, by the digital assistant, a calendar action using a set of 5calendar data from the calendar application ([0031] – a user asks the virtual assistant to track a specific electronic meeting and automatically initiate a call communication for a conferencing session of a scheduled meeting); a voice command from one of a plurality of human participants of the online meeting directed to the digital assistant ([0017] – enabling meeting attendees to communicate with the virtual assistant directly through the conferencing session and commands or instructions can be directed to the virtual assistant via the conferencing session; [0041, 0052] – a user provides a command directly through a communication line of a conferencing session that is directed to a virtual assistant); and performing, by the digital assistant, a function corresponding the detected voice command ([0017, 0041]). It would have been obvious to modify Valliani to have the calendar action based on the voice command informing the participants of the calendar action using voice of .

6.	Claims 4, 6, 11, 13, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Valliani (US 2019/0392395) in view of Apacible et al. (2014/0181741).
As to claims 4, 11, and 18, Valliani does not explicitly discuss the method of claim 3, the information handling system of claim 10, and the computer program product of claim 17 wherein the application is a display application that 2currently displaying a portion of a document to the plurality of human 3participants via a collaboration area of the online meeting, the method 4further comprising: 5changing the portion of the document that is currently displaying based on 6the detected voice command. However, Valliani teaches a voice command from one of a plurality of human participants of the online meeting, wherein the voice command is detected as being directed to the digital assistant ([0017] – enabling meeting attendees to communicate with the virtual assistant directly through the conferencing session and commands or instructions can be directed to the virtual assistant via the conferencing session; [0041, 0052] – a user provides a command directly through a communication line of a conferencing session that is directed to a virtual assistant).
Apacible teaches collaboration operations performed by the meeting service that allowing human participants to share documents and edit notes collaboratively in real time, displaying notes/questions and receiving question from a facilitating conversations with remote participants ([0054]).

As to claims 6, 13, and 20, Valliani teaches the method of claim 1, the information handling system of claim 8, and the computer program product of claim 15 further comprising: Docket No. RPS92O1 90025-US27 Atty. Ref. No. L901in response to determining that the detected voice command request ([0041, 0052] – a user provides a command directly through a communication line of a conferencing session that is directed to a virtual assistant); Apacible teaches displaying notes/questions written to remote participants and receiving questions from and facilitating conversation with remote participants ([0054])3, 4 and 6surfacing, by the digital assistant, the document to a collaboration 7area included in the online meeting, wherein the surfacing makes 8the document visible to the human participants of the online 9meeting ([0054]). Apacible further teaches the virtual assistant server accesses a list of event participants and one or more relevant documents and send the participants list and documents to the display ([0044]); hence it would have been obvious the documents need to be retrieved in order to display for users. It would have been obvious to incorporate the teachings of retrieving a document referenced by the 5detected voice command of Valliani for the purpose of having the virtual assistant to retrieve the document and execute a task of displaying documents to meeting participants of the online meeting.
s 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Valliani and Apacible in view of Panchapakesan et al. (Derwent 2016-612134).
	As to claims 7 and 14, Valliani and Apacible do not explicitly discuss the method of claim 6 and the information handling system of claim 13 wherein the user corresponding to the digital assistant is not a human participant of the online meeting and wherein the document is stored on a storage device inaccessible to the human participants wherein the actions further comprise: retrieving, by the digital assistant, the document from the storage device that is accessible by the digital assistant.
	Panchapakesan teaches retrieving encrypted versions of word document files in data storage systems accessible to person digital assistants (under USE). It would have been obvious to retrieving document from the storage device that is accessible by the digital assistant of the participant online meeting that is not a human when the document stored on a storage device inaccessible to the human participants for the purpose of allowing the digital assistant to access the document and offer the retrieved document to the human participants that could not access the document.
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Panchapakesan into the teachings of Valliani and Apacible for the purpose of determining compliance with compliance rules locally on the client device efficiently.
Allowable Subject Matter
8.	Claims 2, 9, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mahmoud (2019/0319811) teaches integrating an interactive virtual assistant into a meeting environment.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652